—In an action to recover damages for medical malpractice, the plaintiff Elizabeth Evans, co-guardian ad litem for Michelle McCord, appeals from so much of an order of the Supreme Court, Kings County (Bellard, J.), dated April 8, 1999, as denied her motion for substitution of counsel.
Ordered that the order is affirmed insofar as appealed from, with costs.
We agree with the Supreme Court that a substitution of counsel would only cause a delay in trial and would not be the best interests of the mentally incompetent person, Michelle McCord. Bracken, J. P., Friedmann, Luciano and Smith, JJ., concur.